DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-22 are currently pending.  Claims 1-12 and 22 are withdrawn as being drawn to a nonelected invention or species.  Claim 13 is amended.  Claims 13-21 are examined on their merits. 

Information Disclosure Statement
The Information Disclosure Statements filed January 28, 2022 and June 1, 2022  have been reviewed.

Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   

New Rejections 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make 
and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.   
The response filed 4/21/2022 introduces NEW MATTER into the claims.  The added limitation in claim 13 of “providing a vascularizing effective amount of a wound-healing-enhancing agent ” does not have clear support in the specification and claims as originally filed.  
In the originally filed disclosure there is inadequate support for “providing a vascularizing effective amount of a wound-healing-enhancing agent.”  There is no disclosure of this phrase in the specification or originally filed claims.  Furthermore, it is not clear what is even meant by a vascularizing effective amount.  While example 1 is directed to fibromodulin enhancing vascularization during cutaneous would healing, it is not clear what amounts are included in “a vascularizing effective amount.” 
Thus, one skilled in the art would not understand that applicant was in possession of the currently claimed invention.  
 
Obviousness is not the standard for the addition new limitations to the disclosure as filed.   It is noted that entitlement to a filing date does not extend to subject matter, which is not disclosed, but would be obvious over what is expressly disclosed. Lockwood v. American Airlines Inc., 41 USPQ2d 1961 (Fed. Cir. 1977).  

Claim 13 recites limitations, which were not clearly disclosed in the specification as filed, and now change the scope of the instant disclosure as filed.  Such limitations recited in claim 13, which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C 112.  Applicant is required to provide sufficient written support for the limitations recited in present claim 1 in the specification or claims, as-filed, or remove these limitations from the claim in response to this Office Action.
Claims 14-21 are rejected by virtue of their dependence on claim 13.




Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is rejected as being indefinite in the recitation of “a vascularizing effective amount of a wound-healing-enhancing agent”.  This phrase is confusing because it is not clear what constitutes a vascularizing effective amount of a wound-healing-enhancing agent or how to determine what is a vascularizing effective amount of a wound-healing-enhancing agent.  The phrase is not clear from the specification and cannot be determined by reference to any other claims. Indeed, the phrase is not found in the language of the specification.  As a result, one of ordinary skill in the art would not be reasonably apprised of how to determine what constitutes an “a vascularizing effective amount of a wound-healing-enhancing agent”. 
For the purposes of this Office Action, the “a vascularizing effective amount of a wound-healing-enhancing agent” will be interpreted to be any amount of wound-healing-enhancing agent”. 
Claims 14-21 are rejected by virtue of their dependence on claim 13.


  
 Maintained Rejections  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejection of claims 13-21 under 35 U.S.C. 103 as being unpatentable over Carson et al. US 2009/0162436 (7/25/2009) in view of Everland et al. US 2010/0322908 (12/23/2010), Soo et al.  US 2012/0171253 (7/5/2012), Menei et al. US 2015/0174072 (5/3/2002), Martens et al. US 8,512,734 (8/20/2013) and Betz et al. US 2005/0136042 (6/23/2005) is maintained.              
Carson et al. (Carson) teaches a method of making a biocompatible implant that comprises providing monomers and an initiator and applying a therapeutically effective amount of a wound healing enhancing agent (growth factor) and forming the biocompatible device by allowing the polymer to form around the wound -healing enhancing agent and encapsulate it in the polymer carrier. (See Carson [0015] and [0058]).  Carson teaches that the polymer carrier can be a synthetic polymer or a natural polymer. (See [0053]).   Thus, Carson teaches that the polymer carrier can be a synthetic polymer as called for in instant claim 13.  
Growth factor is a traditional healing agent that is used to assist with wound healing.  It is thus a wound healing agent as called for in instant claim 13. (See [0015]).  
A scaffold can be provided that would serve as a body structure that can be a biocompatible material such as a ceramic, which could support the polymer carrier. (See [0050]).  This reads on the method of fabricating a biocompatible device comprising providing a body structure of the device and applying a wound-healing-enhancing agent in a wound healing effective amount to at least a portion of the body structure and forming the biocompatible device that comprises a carrier that includes the wound-healing-enhancing agent.  Carson teaches a collagen coating. (See [0071-72]).  Collagen is a polymer as called for in claim 15.  The collagen forms a coating that is a top layer on top of a layer that comprises a therapeutically effective amount of the wound-healing-enhancing agent as called for in claim 16.  Carson teaches that collagen has great strength but can still be easily prepared for use in many ways. (See [0059]).
Carson teaches that the biocompatible device may be a carrier that encapsulates  the wound healing-enhancing agent as called for in claim 17.  (See [0015] and [0058]).  Alternatively, the wound healing-enhancing agent can be encapsulated inside a microparticle as called for in claim 18.  (See [0058] and [0061]).  Additionally, the microparticles can be buried within the polymeric matrix material as called for in claim 18. (See [0015] and [0058]).  
Carson teaches that collagen supports the binding of fibromodulin (See [0008]).  Carson teaches a medical implant as called for in instant claim 21. (See [0029]).  Carson teaches that its method provides for a sustained release of a therapeutic amount of growth factor which is very helpful in regenerating tissue at a wound site. (See [0015]).  
Carson teaches that collagen supports the binding of fibromodulin (See [0008]).  However, Carson does not teach fibromodulin as the wound healing enhancing agent itself or a carrier which comprises a gene construct encoding fibromodulin or a polymeric coating.  Carson also does not teach a coating which contains the wound-healing enhancing agent and a carrier such that the microparticles are buried within the matrix material.  Carson also does not teach a FMOD peptide.  While Carson teaches that collagen is very strong, it does not expressly teach a device that is configured for effecting wound-closure.  These deficiencies are made up for in the teachings of Everland et al., Soo et al., Menei et al., Martens et al. and Betz et al.       
Everland teaches a fibromodulin as a therapeutic agent as called for in instant claim 20.  Everland also teaches using a gene construct as called for in instant claim 14. (See [012] and [183]).  Everland teaches that fibromodulin may be used for reinforcing weakened tissue (such as a wound) throughout the body. (See [0083]).  
Soo et al. (Soo) teaches a fibromodulin peptide as called for in instant claim 20. (See [0177] and [0179]). Soo also teaches that the fibromodulin peptide can be included with a carrier as a coating on medical devices which allows for local delivery. (See Soo claim 10).  The wound –healing enhancing agent forming a coating with the carrier is called for in instant claim 13.  Soo also expressly teaches that it can be a wound closure device. (See [0066]).  Soo teaches that the FMOD peptide in combination with TGF.beta.significantly increased fibroblast proliferation which significantly assisted with the healing of chronic wounds. (See [0182].  
In light of the indefiniteness of the vascularizing effective amount of wound-healing-enhancing agent, Soo does teach a vascularizing effective amount of a wound-healing-enhancing agent.  Thus Soo teaches providing a vascularizing effective amount of a wound-healing-enhancing agent as called for in instant claim 13.  
Menei et al. teaches a method of repairing tissue includes implanting into a patient a therapeutically effective amount of a pharmaceutical composition including microparticles including a biodegradable, biocompatible material having cells of interest or fragments thereof adhered to at least a portion of a surface; and at least one substance active on the cells or their environment upon implantation of the microparticles in a patient associated with the material wherein the substances is released in a controlled or extended manner.  (See Abstract).  
Menei et al. teaches microparticles that encapsulate an active that assists with wound-healing, or a wound-healing enhancing agent as called for in instant claim 18. (See [Abstract and claim 2 and throughout]).  Menei teaches microparticles that comprise a biocompatible material that can be polylactide-co-glycolide).  This reads on wherein the microparticles are formed from poly(lactide-co-glycolide) called for in instant claim 13.  Menei also teaches having microparticles containing an active and mixed with a carrier as called for in instant claim 18 wherein the active agent forms a coating with carrier and microparticles, when the carrier is a matrix material as called for in instant claims 13 and 18.  Menei teaches that this composition and configuration can repair tissue by releasing the active locally in a controlled and sustained manner. (See Abstract).  
Martens et al. (Martens) teaches a medical device coating comprising a matrix and particles of one or more molecular sieves which can comprise a bioactive agent. (See Abstract).  Martens teaches that the particles of the molecular sieves are embedded within the matrix material. (See Martens claim 3).  Martens teaches that the coating comprising the molecular sieve material has excellent biocompatibility and provides very good drug delivery into the body of a human. (See Abstract and column 1).  
Martens et al. (Martens) teaches a medical device coating comprising a matrix and particles of one or more molecular sieves which can comprise a bioactive agent. (See Abstract).  Martens teaches that the particles of the molecular sieves are embedded within the matrix material. (See Martens claim 3).  Martens teaches that the coating comprising the molecular sieve material has excellent biocompatibility and provides very good drug delivery into the body of a human. (See Abstract and column 1).  
Betz et al. (Betz) teaches methods and compositions for tissue repair are provided. The methods involve obtaining tissue from a patient, including for example, muscle or fat tissue, and contacting the tissue with one or more bioactive agents to induce at least a portion of the cells in the tissue to differentiate into cells of a desired type. The methods and compositions may be used to treat lesions in a variety of tissues, including bone fractures or other injuries. (See Abstract).  
Betz teaches that its composition can be used to treat a variety of wounds including the promotion of wound closure, including both internal and external wounds. Its composition may achieve complete or partial closure of the wound and a bioactive agent may be combined with its composition.  (See [0187]-[0188]).  Betz teaches a method wherein the tissue is configured to an appropriate size and shape for implantation into a lesion or wound.  (See Betz claim 67.).  This reads on a body structure configured for effecting wound closure as called for in instant claim 13.  Betz teaches that there is a great need for effective tissue repair. (See [0002]).  Betz teaches that its compositions is useful for promoting and effecting wound closure. (See [0187]). 
It would have been prima facie obvious to one of ordinary skill in the art making the Carson biocompatible implant to encapsulate the wound-healing enhancing agent in microparticles to allow for the reinforcing of weakened tissue throughout the body as taught by Everland.  
It would have been prima facie obvious to one or ordinary skill in the art making the Carson biocompatible implant to use a FMOD peptide along with TGF.beta. in a coating as taught by Soo in order to significantly increase fibroblast proliferation which significantly assisted with the healing of chronic wounds and also to allow for local delivery as taught by Soo.  
It would have been prima facie obvious to one of ordinary skill in the art making the Carson biocompatible implant to encapsulate the wound-healing enhancing agent in microparticles and to include these microparticles in the matrix in the body structure and  as a coating to allow for the repair tissue by releasing the active in a controlled and sustained manner as taught by Menei as well as best allowing for ideal local delivery by implantation of the composition as taught by Menei.
It would have been prima facie obvious to one of ordinary skill in the art making the Carson biocompatible implant to have the microparticles be encapsulated within the matrix of the coating as taught by Martens in order to have an excellent drug carrying interface that has excellent biocompatibility and provides very good drug delivery into the body of a human as taught by Martens. 

It would have been prima facie obvious to one of ordinary skill in the art making the Carson biocompatible implant to configure the biocompatible implant for effecting wound-closure as taught by Betz in order to have an effective wound closure device for both internal and external wounds that can meet the great need for effective tissue repair and wound closure as taught by Betz. 



Response to Arguments
            Applicants’ comments on April 21, 2022 have been fully considered and are not found to be persuasive for the reasons provided herein.  
            Applicants note the amendments to claim 13 and where these amendments find support.  Applicants note that claim 13 now requires providing a vascularizing effective amount of a wound-healing-enhancing agent.  
	Applicants assert that Carson is drawn to in situ mammalian tissue repair, so Carson does not teach a biocompatible device according to the claimed invention.  In particular, Carson teaches cartilage repair that requires avascularity which is the opposite of vascularization of the instant invention. Therefore Carson teaches away from the claimed subject matter.  
	Applicants assert Everland teaches porous microparticles for living tissue repair and the porosity is provided for cell incorporation which would necessarily form due to the fabrication process used by Everland.  Everland does not teach a vascularizing effective wound-healing-enhancing agent as claimed.  
Applicants assert that Soo discloses fibromodulin peptide and a coating but fails to teach a device having a body structure as defined by claim 13 and Soo also does not teach providing a vascularizing effective amount of wound-healing-enhancing agent. 
Applicants assert that Menei discloses a vaccine formulation having live cells and microparticles with cell-active substance included in the particles, but Menei does not disclose or teach providing a vascularizing effective amount of wound-healing-enhancing agent. 
Applicants assert that Martens teaches a medical device coating comprising a matrix and particles of one or more molecular sieves which can comprise a bioactive agent. Martens does not teach providing a vascularizing effective amount of wound-healing-enhancing agent or a vascularizing effective amount of wound-healing-enhancing agent itself.   
 Applicants assert that Soo discloses fibromodulin peptide and a coating but fails to teach a device having a body structure as defined by claim 13 and Soo also does not teach providing a vascularizing effective amount of wound-healing-enhancing agent. 
Applicants assert that Betz teaches providing a tissue graft for tissue repair but fails to teach providing a vascularizing effective amount of wound-healing-enhancing agent or a vascularizing effective amount of wound-healing-enhancing agent itself.   
Consequently, in Applicants’ view Carson in view of Everland, Soo, Menei, Martens and Betz would not teach a method as defined in claim 13, which requires, among other elements, the providing of a vascularizing effective amount of a wound-healing-enhancing agent.   

Applicants’ arguments have been carefully reviewed, and are found to be mostly   unpersuasive.  
With respect to the obviousness rejection, Applicants’ arguments are not found to be persuasive.  It would have been prima facie obvious to one of ordinary skill in the art making the Carson biocompatible implant to have the microparticles be encapsulated within the matrix of the coating as taught by Martens in order to have an excellent drug carrying interface that has excellent biocompatibility and provides very good drug delivery into the body of a human as taught by Martens.  
Applicants’ argument that Carson teaches cartilage repair that requires avascularity which is the opposite of vascularization of the instant invention, so Carson teaches away from the claimed subject matter is not found to be persuasive.  Carson teaches repairing and regenerating tissue at a wound site generally and cartilage is only an example of such tissue. (See Carson claim 1).  This does not amount to a teaching away because it does not discourage a skilled artisan from using a wound-healing-enhancing agent.  Emulsions are expressly contemplated in Iwata and even though the discussion of an emulsion is in the context of a silicone component, there is still absolutely no discouragement or disparagement of using a wound-healing-enhancing agent to be found anywhere in the Carson reference.  A teaching away must be clear. See MPEP Sec. 2143.03 (VI). 
Applicants’ assertion of a teaching away is unpersuasive because what Applicants are pointing to (cartilage repair) does not constitute a teaching away; it is just a preferred embodiment.  “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”. MPEP 2123.  Thus, the prior art’s disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit or otherwise discourage the solution claimed.  In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 
Additionally, Carson in view of Everland, Soo, Menei and Martens does actually  teach a wound healing agent (the growth factor taught in Carson) and a wound healing-enhancing agent (the fibromodulin taught in Everland and Soo).  In light of the indefiniteness of the vascularizing effective amount of wound-healing-enhancing agent, Soo does teach a vascularizing effective amount of a wound-healing-enhancing agent.  Thus Soo teaches providing a vascularizing effective amount of a wound-healing-enhancing agent as called for in instant claim 13.  



Conclusion
No claims are allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616